Name: 2012/761/EU: Commission Implementing Decision of 30Ã November 2012 approving annual and multiannual programmes and the financial contribution from the Union for the eradication, control and monitoring of certain animal diseases and zoonoses presented by the Member States for 2013 (notified under document C(2012) 8682)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  cooperation policy;  health;  EU finance;  agricultural activity;  economic policy
 Date Published: 2012-12-08

 8.12.2012 EN Official Journal of the European Union L 336/83 COMMISSION IMPLEMENTING DECISION of 30 November 2012 approving annual and multiannual programmes and the financial contribution from the Union for the eradication, control and monitoring of certain animal diseases and zoonoses presented by the Member States for 2013 (notified under document C(2012) 8682) (2012/761/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty of Accession of Croatia, and in particular Article 3(4) (1) thereof, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (2), and in particular Article 27(5) thereof, Whereas: (1) Decision 2009/470/EC lays down the procedures governing the Union financial contribution for programmes for the eradication, control and monitoring of animal diseases and zoonoses. (2) In addition, Article 27(1) of Decision 2009/470/EC provides that a Union financial measure is to be introduced to reimburse the expenditure incurred by the Member States for the financing of national programmes for the eradication, control and monitoring of the animal diseases and zoonoses listed in Annex I to that Decision. (3) Commission Decision 2008/341/EC of 25 April 2008 laying down Community criteria for national programmes for the eradication, control and monitoring of certain animal diseases and zoonoses (3) provides that in order to be approved under the Union financial measures, programmes submitted by the Member States must meet at least the criteria set out in the Annex to that Decision. (4) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (4) provides for annual monitoring programmes by Member States for transmissible spongiform encephalopathies (TSEs) in bovine, ovine and caprine animals. (5) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza (5) also provides for surveillance programmes by Member States to be carried out in respect of poultry and wild birds in order to contribute, inter alia, on the basis of regularly updated risk-assessments, to the knowledge on the threats posed by the wild birds in relation to any influenza virus of avian origin in birds. Those annual programmes, and their financing, for monitoring should also be approved. (6) Certain Member States have submitted to the Commission annual programmes for the eradication, control and monitoring of animal diseases, programmes of checks aimed at the prevention of zoonoses, and annual monitoring programmes for the eradication and monitoring of certain TSEs for which they wish to receive a financial contribution from the Union. (7) For the years 2011 and 2012 certain multiannual programmes submitted by Member States for the eradication, control and monitoring of the animal diseases were approved under Commission Decision 2010/712/EU (6) and Commission Implementing Decision 2011/807/EU (7). (8) Certain Member States which have been successfully implementing rabies eradication programmes that have been co-financed for several years, share land borders with third countries where that disease is present. In order to finally eradicate rabies, certain vaccination activities need to be carried out in the territory of those third countries adjacent to the Union. (9) In order to ensure that all rabies infected Member States shall continue with no interruption the oral vaccination activities foreseen in their programmes, it is necessary to allow for the possibility of paying of advances of up to 60 % of the maximum amount set for each programme, upon the request of the concerned Member State. (10) The Commission has assessed the annual programmes submitted by the Member States, as well as the third and second years respectively of the multiannual programmes approved for 2011 and 2012, from both the veterinary and financial point of view. Those programmes comply with the relevant Union veterinary legislation and in particular with the criteria set out in Decision 2008/341/EC. (11) Greece and Italy, due to the specific epidemiological situation and the technical problems encountered to properly implement, respectively, the programme for the eradication of ovine and caprine brucellosis and the programme for the control and monitoring of African swine fever, have informed the Commission that, in the current financial situation, additional support for contractual staff is required to ensure the proper implementation of those EU co-financed veterinary programmes. (12) The measures eligible for Union financial support are defined within the current Commission Implementing Decision. However, in cases where it was deemed appropriate, the Commission has informed the Member States in writing on limitations to the eligibility of certain measures in terms of maximum numbers of activities carried out or in terms of geographical areas covered by the programmes. (13) In the light of the importance of the annual and multiannual programmes for the achievement of Union objectives in the field of animal and public health, as well as the obligatory application in all Member States in the case of the transmissible spongiform encephalopathies (TSE) and avian influenza programmes, it is appropriate to fix the appropriate rate of the Union financial contribution to reimburse the costs to be incurred by the Member States concerned for the measures referred to in this Decision up to a maximum amount for each programme. (14) In accordance with Article 75 of the Financial Regulation and Article 90(1) of the Implementing Rules, the commitment of expenditure from the Union budget shall be preceded by a financing Decision setting out the essential elements of the action involving expenditure and adopted by the institution or the authorities to which powers have been delegated by the institution. (15) Verification of individual justifications of eligible costs creates extensive administrative burdens while not notably increasing the efficient use of Union funds or transparency. It is thus more appropriate to fix the Union financial contribution, for each programme, where appropriate, at a level that ensures that costs entailed by the type of measure, if implemented, are adequately covered. Union financial contribution supporting in particular defined activities such as sampling, testing and vaccination should accordingly be specified as lump sum intended to compensate for all costs normally incurred to perform the activity or to produce the respective test result. (16) Under Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (8), programmes for the eradication and control of animal diseases are to be financed under the European Agricultural Guarantee Fund. For financial control purposes, Articles 9, 36 and 37 of that Regulation are to apply. (17) The financial contribution from the Union should be granted subject to the condition that the actions planned are efficiently carried out and that the competent authorities supply all the necessary information within the time limits laid down in this Decision. (18) For reasons of administrative efficiency all expenditure submitted for a financial contribution by the Union should be expressed in euro. In accordance with Regulation (EC) No 1290/2005, the conversion rate for expenditure in a currency other than the euro should be the most recent exchange rate set by the European Central Bank prior to the first day of the month in which the application is submitted by the Member State concerned. (19) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: CHAPTER I ANNUAL PROGRAMMES Article 1 Bovine brucellosis 1. The programmes for the eradication of bovine brucellosis submitted by Spain, Italy, Portugal and the United Kingdom are hereby approved for the period from 1 January to 31 December 2013. The programme for the eradication of bovine brucellosis submitted by Croatia is hereby approved for the period from 1 July to 31 December 2013. 2. The financial contribution by the Union: (a) shall consist of a lump sum compensating for all costs incurred to perform the following activities and/or tests: (i) EUR 0,5 per domestic animal sampled; (ii) EUR 0,2 per rose bengal test; (iii) EUR 0,2 per SAT test; (iv) EUR 0,4 per complement fixation test; (v) EUR 0,5 per ELISA test; (vi) EUR 10 per bacteriological test; (vii) EUR 1 per domestic animal vaccinated; (b) shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraphs 1 and 2 for the cost of the compensation to be paid to owners for the value of their animals slaughtered subject to those programmes and shall on average not exceed EUR 375 per animal slaughtered; (c) and shall not exceed the following: (i) EUR 4 000 000 for Spain; (ii) EUR 100 000 for Croatia; (iii) EUR 1 200 000 for Italy; (iv) EUR 1 000 000 for Portugal; (v) EUR 1 100 000 for the United Kingdom. Article 2 Bovine tuberculosis 1. The programmes for the eradication of bovine tuberculosis submitted by Ireland, Spain, Italy, Portugal and the United Kingdom are hereby approved for the period from 1 January to 31 December 2013. The programme for the eradication of bovine tuberculosis submitted by Croatia is hereby approved for the period from 1 July to 31 December 2013. 2. The financial contribution by the Union: (a) shall consist of a lump sum compensating for all costs incurred to perform the following activities and/or tests: (i) EUR 0,5 per domestic animal sampled; (ii) EUR 1,5 per tuberculin test; (iii) EUR 5 per gamma-interferon test; (iv) EUR 10 per bacteriological test; (b) shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraphs 1 and 2 for the compensation to be paid to owners for the value of their animals slaughtered subject to those programmes and shall on average not exceed EUR 375 per animal slaughtered; (c) and shall not exceed the following: (i) EUR 19 000 000 for Ireland; (ii) EUR 14 000 000 for Spain; (iii) EUR 400 000 for Croatia; (iv) EUR 3 300 000 for Italy; (v) EUR 2 600 000 for Portugal; (vi) EUR 31 800 000 for the United Kingdom. Article 3 Ovine and caprine brucellosis 1. The programmes for the eradication of ovine and caprine brucellosis submitted by Greece, Italy, Spain, Cyprus, and Portugal are hereby approved for the period from 1 January to 31 December 2013. 2. The financial contribution by the Union, except for Greece: (a) shall consist of a lump sum compensating for all costs incurred to perform the following activities and/or tests: (i) EUR 0,5 per domestic animal sampled; (ii) EUR 0,2 per rose bengal test; (iii) EUR 0,4 per complement fixation test; (iv) EUR 10 per bacteriological test; (v) EUR 1 per domestic animal vaccinated; (b) shall be at the rate of 50 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of the compensation to be paid to owners for the value of their animals slaughtered subject to those programmes and shall on average not exceed EUR 50 per animal slaughtered; and (c) shall not exceed the following: (i) EUR 7 500 000 for Spain; (ii) EUR 3 500 000 for Italy; (iii) EUR 180 000 for Cyprus; (iv) EUR 2 000 000 for Portugal. 3. The financial contribution by the Union for Greece: (a) shall be at the rate of 50 % of the costs to be incurred for: (i) the purchase of vaccines; (ii) the cost of carrying out laboratory tests; (iii) the salaries of contractual staff specially recruited for the implementation of the measures of that programme, other than to carry out laboratory tests; (iv) the compensation to be paid to owners for the value of its animals slaughtered subject to that programme; and (b) shall not exceed EUR 4 000 000. 4. The maximum of the costs to be reimbursed to Greece for the programme referred to in paragraph 1 shall on average not exceed: (i) EUR 0,2 per rose bengal test; (ii) EUR 0,4 per complement fixation test; (iii) EUR 10 per bacteriological test; (iv) EUR 1 per dose for the purchase of vaccine; (v) EUR 50 per animal slaughtered. Article 4 Bluetongue in endemic or high-risk areas 1. The programmes for the eradication and monitoring of bluetongue submitted by Belgium, Bulgaria, the Czech Republic, Germany, Ireland, Greece, Spain, Italy, Latvia, Lithuania, Luxembourg, Hungary, Malta, the Netherlands, Austria, Poland, Portugal, Romania, Slovenia, Slovakia and Finland are hereby approved for the period from 1 January to 31 December 2013. 2. The financial contribution by the Union: (a) shall consist of a lump sum compensating for all costs incurred to perform the following activities and/or tests: (i) EUR 0,5 per domestic animal sampled; (ii) EUR 1 per domestic animal vaccinated; (iii) EUR 2 per ELISA test; (iv) EUR 10 per PCR test; (v) EUR 10 per virological test; (b) shall not exceed the following: (i) EUR 25 000 for Belgium; (ii) EUR 11 000 for Bulgaria; (iii) EUR 10 000 for the Czech Republic; (iv) EUR 100 000 for Germany; (v) EUR 10 000 for Ireland; (vi) EUR 100 000 for Greece; (vii) EUR 40 000 for Spain; (viii) EUR 650 000 for Italy; (ix) EUR 10 000 for Latvia; (x) EUR 10 000 for Lithuania; (xi) EUR 10 000 for Luxembourg; (xii) EUR 10 000 for Hungary; (xiii) EUR 10 000 for Malta; (xiv) EUR 10 000 for the Netherlands; (xv) EUR 10 000 for Austria; (xvi) EUR 50 000 for Poland; (xvii) EUR 300 000 for Portugal; (xviii) EUR 140 000 for Romania; (xix) EUR 25 000 for Slovenia; (xx) EUR 40 000 for Slovakia; (xxi) EUR 10 000 for Finland. Article 5 Salmonellosis (zoonotic salmonella) in breeding, laying and broiler flocks of Gallus gallus and in flocks of turkeys (Meleagris gallopavo) 1. The programmes for the control of certain zoonotic salmonella in breeding, laying and broiler flocks of Gallus gallus and in flocks of turkeys (Meleagris gallopavo) submitted by Belgium, Bulgaria, the Czech Republic, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Cyprus, Latvia, Luxembourg, Hungary, Malta, the Netherlands, Austria, Poland, Portugal, Romania, Slovenia, Slovakia and the United Kingdom are hereby approved for the period from 1 January to 31 December 2013. The programme for the control of certain zoonotic salmonella in breeding, laying and broiler flocks of Gallus gallus and in flocks of turkeys (Meleagris gallopavo) submitted by Croatia is hereby approved for the period from 1 July to 31 December 2013. 2. The financial contribution by the Union: (a) shall consist of a lump sum compensating for all costs incurred to perform the following activities and/or tests: (i) EUR 0,5 per official sample taken; (ii) EUR 7 per test for a bacteriological test (cultivation/isolation); (iii) EUR 15 per for test for serotyping of relevant isolates of salmonella spp.; (iv) EUR 5 per test for a bacteriological test to verify the efficiency of disinfection of poultry houses after depopulation of a salmonella-positive flock; (v) EUR 3 per test for a test for the detection of antimicrobials or bacterial growth inhibitory effect in tissues from birds from flocks tested for salmonella; (vi) EUR 0,02 per dose for the purchase of vaccine doses; (b) shall be at the rate of 50 % of the costs to be incurred by each Member State for the compensation to be paid to owners for the value of:  the culled breeding and laying birds of Gallus gallus,  the culled breeding turkey birds of Meleagris gallopavo,  the destroyed eggs as referred to in paragraph (d); (c) and shall not exceed the following: (i) EUR 1 000 000 for Belgium; (ii) EUR 25 000 for Bulgaria; (iii) EUR 1 400 000 for the Czech Republic; (iv) EUR 150 000 for Denmark; (v) EUR 900 000 for Germany; (vi) EUR 25 000 for Estonia; (vii) EUR 480 000 for Ireland; (viii) EUR 500 000 for Greece; (ix) EUR 1 200 000 for Spain; (x) EUR 1 250 000 for France; (xi) EUR 200 000 for Croatia; (xii) EUR 1 000 000 for Italy; (xiii) EUR 60 000 for Cyprus; (xiv) EUR 290 000 for Latvia; (xv) EUR 25 000 for Luxembourg; (xvi) EUR 950 000 for Hungary; (xvii) EUR 50 000 for Malta; (xviii) EUR 2 400 000 for the Netherlands; (xix) EUR 700 000 for Austria; (xx) EUR 2 700 000 for Poland; (xxi) EUR 25 000 for Portugal; (xxii) EUR 620 000 for Romania; (xxiii) EUR 60 000 for Slovenia; (xxiv) EUR 450 000 for Slovakia; (xxv) EUR 60 000 for the United Kingdom; (d) the maximum of the cost to be reimbursed to the Member States for the program referred to in paragraph 1 shall on average not exceed: (i) : a parent breeding bird of Gallus gallus culled : EUR 4 per bird; (ii) : a commercial laying bird of Gallus gallus culled : EUR 2,20 per bird; (iii) : a parent breeding turkey bird of Meleagris gallopavo culled : EUR 12 per bird; (iv) : hatching eggs of parent breeding Gallus gallus : EUR 0,20 per hatching egg destroyed; (v) : table eggs of Gallus gallus : EUR 0,04 per table egg destroyed; (vi) : hatching eggs of parent breeding Meleagris gallopavo : EUR 0,40 per hatching egg destroyed. Article 6 Classical swine fever 1. The programmes for the control and monitoring of Classical swine fever submitted by Bulgaria, Germany, Hungary, Romania, Slovenia and Slovakia are hereby approved for the period from 1 January to 31 December 2013. The programme for the control and monitoring of Classical swine fever submitted by Croatia is hereby approved for the period from 1 July to 31 December 2013. 2. The financial contribution by the Union: (a) shall consist of a lump sum compensating for all costs incurred to perform the following activities and/or tests: (i) EUR 0,5 per domestic pig sampled; (ii) EUR 5 per wild boar sampled; (iii) EUR 1 per bait/vaccine; (iv) EUR 2 per ELISA test; (v) EUR 10 per PCR test; (vi) EUR 10 per virological test; (b) shall not exceed the following: (i) EUR 200 000 for Bulgaria; (ii) EUR 810 000 for Germany; (iii) EUR 100 000 for Croatia; (iv) EUR 50 000 for Hungary; (v) EUR 1 000 000 for Romania; (vi) EUR 25 000 for Slovenia; (vii) EUR 400 000 for Slovakia. Article 7 African swine fever 1. The programme for the control and monitoring of African swine fever submitted by Italy is hereby approved for the period from 1 January to 31 December 2013. 2. The financial contribution by the Union: (a) shall be at the rate of 50 % of the costs to be incurred by Italy for: (i) the cost of carrying out laboratory tests; (ii) the salaries of contractual staff specially recruited for the implementation of the measures of that programme, other than to carry out laboratory tests; (b) shall not exceed EUR 1 400 000. 3. The maximum of the costs to be reimbursed to Italy shall on average not exceed: (i) EUR 2 per ELISA test; (ii) EUR 10 per PCR test; (iii) EUR 10 per virological test. Article 8 Swine vesicular disease 1. The programme for the eradication of swine vesicular disease submitted by Italy is hereby approved for the period from 1 January to 31 December 2013. 2. The financial contribution by the Union: (a) shall consist of a lump sum compensating for all costs incurred to perform the following activities and/or tests: (i) EUR 0,5 per domestic pig sampled; (ii) EUR 2 per ELISA test; (iii) EUR 4 per seroneutralisation test; (iv) EUR 10 per PCR test; (v) EUR 10 per virological test; (b) shall not exceed EUR 900 000. Article 9 Avian influenza in poultry and wild birds 1. The survey programmes for avian influenza in poultry and wild birds submitted by Belgium, Bulgaria, the Czech Republic, Denmark, Germany, Ireland, Greece, Spain, France, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, Malta, the Netherlands, Austria, Poland, Portugal, Romania, Slovenia, Slovakia, Finland, Sweden and the United Kingdom are hereby approved for the period from 1 January to 31 December 2013. The survey programme for avian influenza submitted by Croatia is hereby approved for the period from 1 July to 31 December 2013. 2. The financial contribution by the Union: (a) shall consist of a lump sum compensating for all costs incurred to perform the following activities and/or tests: (i) EUR 0,5 per sample from poultry flocks; (ii) EUR 5 per wild bird sampled in the framework of the passive surveillance; (iii) EUR 1 per ELISA test; (iv) EUR 1 per agar gel immune diffusion test; (b) shall be at the rate of 50 % of the costs to be incurred by each Member State for the costs of carrying out laboratory tests other than those foreseen in point (a); and (c) shall not exceed the following: (i) EUR 30 000 for Belgium; (ii) EUR 25 000 for Bulgaria; (iii) EUR 25 000 for the Czech Republic; (iv) EUR 50 000 for Denmark; (v) EUR 50 000 for Germany; (vi) EUR 70 000 for Ireland; (vii) EUR 25 000 for Greece; (viii) EUR 90 000 for Spain; (ix) EUR 120 000 for France; (x) EUR 40 000 for Croatia; (xi) EUR 1 000 000 for Italy; (xii) EUR 25 000 for Cyprus; (xiii) EUR 25 000 for Latvia; (xiv) EUR 25 000 for Lithuania; (xv) EUR 25 000 for Luxembourg; (xvi) EUR 130 000 for Hungary; (xvii) EUR 25 000 for Malta; (xviii) EUR 170 000 for the Netherlands; (xix) EUR 30 000 for Austria; (xx) EUR 100 000 for Poland; (xxi) EUR 25 000 for Portugal; (xxii) EUR 350 000 for Romania; (xxiii) EUR 35 000 for Slovenia; (xxiv) EUR 25 000 for Slovakia; (xxv) EUR 25 000 for Finland; (xxvi) EUR 30 000 for Sweden; (xxvii) EUR 110 000 for the United Kingdom. 3. The maximum of the costs to be reimbursed to the Member States for the tests covered by the programmes shall on average not exceed: (a) : HI test for H5/H7 : EUR 12 per test; (b) : virus isolation test : EUR 40 per test; (c) : PCR test : EUR 20 per test. Article 10 Transmissible spongiform encephalopathies (TSE), bovine spongiform encephalopathy (BSE) and scrapie 1. The programmes for the monitoring of transmissible spongiform encephalopathies (TSE), and for the eradication of bovine spongiform encephalopathy (BSE) and of scrapie submitted by Belgium, Bulgaria, the Czech Republic, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, Malta, the Netherlands, Austria, Poland, Portugal, Romania, Slovenia, Slovakia, Finland, Sweden and the United Kingdom are hereby approved for the period from 1 January to 31 December 2013. The programme for the monitoring of transmissible spongiform encephalopathies (TSE) and for the eradication of bovine spongiform encephalopathy (BSE) and of scrapie submitted by Croatia is hereby approved for the period from 1 July to 31 December 2013. 2. The financial contribution by the Union: (a) shall consist of a lump sum of: (i) EUR 8,5 per test, compensating for all costs incurred to perform rapid tests, to fulfil the requirements of Article 12(2) and Chapter A, Part I, of Annex III to Regulation (EC) No 999/2001 or used as confirmatory tests in accordance with Chapter C of Annex X to the same Regulation; (ii) EUR 15 per test, compensating for all costs incurred to perform rapid tests to fulfil the requirements of Article 12(2), Chapter A, Part II, points 1 to 5, of Annex III, and Annex VII to Regulation (EC) No 999/2001; (iii) EUR 4 per test, compensating for all costs incurred to perform genotyping tests; (iv) EUR 120 per test, compensating for all costs incurred to perform primary molecular discriminatory tests as referred to in Chapter C, point 3(2)(c)(i), of Annex X to Regulation (EC) No 999/2001; and (v) EUR 25 per test, compensating for all costs incurred to perform confirmatory tests, other than rapid tests, as referred to in Chapter C of Annex X to Regulation (EC) No 999/2001; (b) shall be at the rate of 50 % of the cost incurred by each Member State for the compensation to be paid to owners for the value of their animals: (i) culled and destroyed in accordance with their BSE and scrapie eradication programmes; (ii) compulsorily slaughtered in accordance with Chapter A, point 2.3(d), of Annex VII to Regulation (EC) No 999/2001; (c) shall not exceed the following: (i) EUR 1 270 000 for Belgium; (ii) EUR 270 000 for Bulgaria; (iii) EUR 580 000 for the Czech Republic; (iv) EUR 730 000 for Denmark; (v) EUR 6 260 000 for Germany; (vi) EUR 100 000 for Estonia; (vii) EUR 2 900 000 for Ireland; (viii) EUR 1 700 000 for Greece; (ix) EUR 4 300 000 for Spain; (x) EUR 12 600 000 for France; (xi) EUR 4 800 000 for Italy; (xii) EUR 230 000 for Croatia; (xiii) EUR 1 900 000 for Cyprus; (xiv) EUR 220 000 for Latvia; (xv) EUR 420 000 for Lithuania; (xvi) EUR 80 000 for Luxembourg; (xvii) EUR 850 000 for Hungary; (xviii) EUR 25 000 for Malta; (xix) EUR 2 200 000 for the Netherlands; (xx) EUR 1 080 000 for Austria; (xxi) EUR 2 600 000 for Poland; (xxii) EUR 1 100 000 for Portugal; (xxiii) EUR 1 200 000 for Romania; (xxiv) EUR 200 000 for Slovenia; (xxv) EUR 250 000 for Slovakia; (xxvi) EUR 370 000 for Finland; (xxvii) EUR 500 000 for Sweden; (xxviii) EUR 5 100 000 for the United Kingdom. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed: (a) : for culled and destroyed bovine animals : EUR 500 per animal; (b) : for culled and destroyed sheep or goats : EUR 70 per animal; (c) : for slaughtered sheep and goats : EUR 50 per animal. Article 11 Rabies 1. The programmes for the eradication of rabies submitted by Bulgaria, Greece, Estonia, Italy, Lithuania, Hungary, Poland, Romania, Slovenia and Slovakia are hereby approved for the period from 1 January to 31 December 2013. 2. The financial contribution by the Union: (a) shall include a lump sum of EUR 5 per wild animal sampled; (b) shall be at the rate of 75 % of the costs to be incurred by each Member State referred to in paragraph 1 for the cost of: (i) carrying out laboratory tests for the detection of rabies antigen or antibodies; (ii) the isolation and characterisation of rabies virus; (iii) the detection of biomarker and the titration of vaccine baits; (iv) the purchase and distribution of oral vaccine plus baits; (v) the purchase and administration of parenteral vaccines to grazing animals; (c) shall be at the rate of 75 % of the costs to be incurred by Greece for the salaries of contractual staff specially recruited for laboratory work under that programme; and (d) shall not exceed the following: (i) EUR 1 540 000 for Bulgaria; (ii) EUR 1 000 000 for Greece; (iii) EUR 620 000 for Estonia; (iv) EUR 200 000 for Italy; (v) EUR 3 150 000 for Lithuania; (vi) EUR 1 620 000 for Hungary; (vii) EUR 6 560 000 for Poland; (viii) EUR 6 000 000 for Romania; (ix) EUR 800 000 for Slovenia; (x) EUR 400 000 for Slovakia. 3. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed: (a) : for a serological test : EUR 12 per test; (b) : for a test to detect tetracycline in bone : EUR 12 per test; (c) : for a fluorescent antibody test (FAT) : EUR 18 per test; (d) : for the purchase of oral vaccine plus baits : EUR 0,60 per dose; (e) : for the distribution of oral vaccine plus baits : EUR 0,35 per dose. 4. Notwithstanding paragraph 2 points (a) and (b) and paragraph 3, for the part of the Lithuanian and Polish programmes that will be implemented outside these Member States territories, the financial contribution by the Union shall: (a) be granted only for the costs of the purchase and of the distribution of oral vaccine plus baits; (b) be at the rate of 100 %; and (c) not exceed: (i) EUR 1 260 000 for Lithuania; (ii) EUR 1 260 000 for Poland. 5. The maximum of the costs to be reimbursed for the costs referred to in paragraph 4 shall on average not exceed for the purchase and the distribution of oral vaccine plus baits EUR 0,95 per dose. CHAPTER II MULTIANNUAL PROGRAMMES Article 12 Rabies 1. The second year of the multiannual programme for the eradication of rabies submitted by Finland is hereby approved for the period from 1 January to 31 December 2013. 2. The third year of the multiannual programme for the eradication of rabies submitted by Latvia is hereby approved for the period from 1 January to 31 December 2013. 3. The financial contribution by the Union: (a) shall include a lump sum of EUR 5 per wild animal sampled; (b) shall be at the rate of 75 % of the costs to be incurred by each Member State referred to in paragraphs 1 and 2 for the cost of: (i) carrying out laboratory tests for the detection of rabies antigen or antibodies; (ii) the isolation and characterisation of rabies virus; (iii) the detection of biomarker and the titration of vaccine baits; (iv) the purchase and distribution of oral vaccine plus baits; (v) the purchase and administration of parenteral vaccines to grazing animals; and (c) shall not exceed the following for the year 2013: (i) EUR 1 670 000 for Latvia; (ii) EUR 400 000 for Finland. 4. The maximum of the costs to be reimbursed to the Member States for the programmes referred to in paragraph 1 shall on average not exceed: (a) : for a serological test : EUR 12 per test; (b) : for a test to detect tetracycline in bone : EUR 12 per test; (c) : for a fluorescent antibody test (FAT) : EUR 18 per test; (d) : for the purchase of oral vaccine plus baits : EUR 0,60 per dose; (e) : for the distribution of oral vaccine plus baits : EUR 0,35 per dose. 5. Notwithstanding paragraph 3 points (a) and (b) and paragraph 4, for the parts of the Latvian and Finnish multiannual programmes that will be implemented outside these Member States territories, the financial contribution by the Union shall: (a) be granted only for the costs for the purchase and the distribution of oral vaccine plus baits; (b) be at the rate of 100 %; and (c) not exceed for the year 2013: (i) EUR 600 000 for Latvia; (ii) EUR 100 000 for Finland. 6. The maximum of the costs to be reimbursed for the costs referred to in paragraph 5 shall on average not exceed for the purchase and the distribution of oral vaccine plus baits EUR 0,95 per dose. CHAPTER III Article 13 Eligible expenditure 1. Without prejudice to the upper limits of the financial contribution by the Union provided for in Articles 1 to 12, the eligible expenditure covered by the measures referred to in those Articles shall be limited to the expenditure set out in the Annex. 2. Only costs incurred in the carrying out of the annual or multiannual programmes referred to in Articles 1 to 12 and paid before the submission of the final report by the Member States shall be eligible for co-financing by means of a financial contribution by the Union. 3. In order to receive the lump sum fixed in Articles 1 to 12 in its entirety Member States shall confirm that they paid all costs incurred in the performance of the activity or test and that none of the costs have been borne by a third party, other than a Competent Authority. If part of the costs has been borne by a third party, Member States shall indicate the percentage or proportion of the total costs borne by that third party. The lump sum paid shall be reduced accordingly. 4. Notwithstanding the provisions of paragraph 2, for the costs referred to in Articles 11 and 12, the Commission, upon the request of the concerned Member State, shall pay an advance of up to 60 % of the specified maximum amount within the three months following the receipt of the request. CHAPTER IV GENERAL AND FINAL PROVISIONS Article 14 1. The compensation to be paid to owners for the value of the animals culled or slaughtered and of the destroyed products shall be granted within 90 days from the date of: (a) the slaughter or culling of the animal; (b) the destruction of the products; or (c) the presentation of the completed claim by the owner. 2. Article 9(1), (2) and (3) of Commission Regulation (EC) No 883/2006 (9) shall apply to compensation payments made after the 90 day-period referred to in paragraph 1 of this Article. Article 15 1. The expenditure submitted by the Member States for a financial contribution by the Union shall be expressed in euros and shall exclude value added tax and all other taxes. 2. Where the expenditure of a Member State is in a currency other than the euro, the Member State concerned shall convert it into euros by applying the most recent exchange rate set by the European Central Bank prior to the first day of the month in which the application is submitted by the Member State. Article 16 1. The financial contribution by the Union for the annual and multiannual programmes referred to in Articles 1 to 12 (the programmes) shall be granted provided that the Member States concerned: (a) implement the programmes in accordance with the relevant provisions of Union law, including rules on competition and on the award of public contracts; (b) bring into force by 1 January 2013 at the latest the laws, regulations and administrative provisions necessary for implementing the programmes; (c) forward to the Commission by 31 July 2013 at the latest the intermediate technical and financial reports for the programmes, in accordance with Article 27(7)(a) of Decision 2009/470/EC, covering the period from 1 January to 30 June 2013; (d) only for the programmes referred to in Article 8, report to the Commission the positive and negative results of investigations detected during their surveillance of poultry and wild birds through the Commission online system, every six months, in accordance with Article 4 of Commission Decision 2010/367/EU (10); (e) forward an annual detailed technical report to the Commission for the programmes in accordance with Article 27(7)(b) of Decision 2009/470/EC by 30 April 2014 at the latest on the technical execution of the programme concerned accompanied by justifying evidence as to the costs paid by the Member State and the results attained during the period from 1 January to 31 December 2013; (f) implement the programmes efficiently; (g) do not submit further requests for other contributions from the Union for those measures, and have not previously submitted such requests. 2. Where a Member State does not comply with paragraph 1, the Commission may reduce the financial contribution by the Union having regard to the nature and gravity of the infringement, and to the financial loss for the Union. Article 17 This Decision constitutes a financing decision in the meaning of Article 75 of the Financial Regulation. Article 18 This Decision shall apply from 1 January 2013. However, for the Republic of Croatia, this Decision shall enter into force subject to, and as from the date of the entry into force of, the Treaty of Accession of the Republic of Croatia. Article 19 This Decision is addressed to the Member States. Done at Brussels, 30 November 2012. For the Commission Tonio BORG Member of the Commission (1) OJ L 112, 24.4.2012, p. 10. (2) OJ L 155, 18.6.2009, p. 30. (3) OJ L 115, 29.4.2008, p. 44. (4) OJ L 147, 31.5.2001, p. 1. (5) OJ L 10, 14.1.2006, p. 16. (6) OJ L 309, 25.11.2010, p. 18. (7) OJ L 322, 6.12.2011, p. 11. (8) OJ L 209, 11.8.2005, p. 1. (9) OJ L 171, 23.6.2006, p. 1. (10) OJ L 166, 1.7.2010, p. 22. ANNEX Eligible expenditure referred to in Article 13(1) The expenditure eligible for a financial contribution by the Union for the measures referred to in Articles 1 to 12 and not covered by a lump sum, shall be limited to the costs incurred by the Member States for the measures set out in points 1 to 6. 1. Carrying out laboratory tests: (a) the purchase of test kits, reagents and all consumables identifiable and especially used for carrying out the laboratory test; (b) personnel, whatever the status, specifically allocated entirely or in part for carrying out the tests in the premises of the laboratory; the costs are limited to actual salaries plus social security charges and other statutory costs included in the remuneration; and (c) overheads equal to 7 % of the sum of the costs referred to in (a) and (b). 2. Compensation to owners for the value of their animals slaughtered or culled: The compensation shall not exceed the market value of the animal immediately before it was slaughtered or culled. For slaughtered animals the salvage value, if any, shall be deducted from the compensation. 3. Compensation to owners for the value of their birds culled and for destroyed eggs: The compensation shall not exceed the market value of the bird immediately before it was culled or of the eggs immediately before their destruction. The salvage value for heat treated non-incubated eggs shall be deducted from the compensation. 4. The purchase and storage of vaccine doses and/or vaccine plus baits for domestic and wild animals. 5. The administration of vaccine doses to domestic animals: (a) personnel, whatever the status, specifically allocated entirely or in part for carrying out the vaccination; the costs are limited to the fee paid for such personnel or to their actual salaries plus social security charges and other statutory costs included in the remuneration; and (b) the specific equipment and consumables identifiable and used especially for the vaccination. 6. The distribution of vaccines plus baits for wild animals: (a) the transport of the vaccines plus baits; (b) the costs for the aerial or manual distribution of the vaccines plus baits; (c) personnel, whatever the status, specifically allocated entirely or in part for distributing vaccine baits; the costs are limited to their actual salaries plus social security charges and other statutory costs included in the remuneration.